OPINION OE JUDD, J., APPEALED PROM.
I think that upon the proofs the allegations ©f the bill are sustained. The respondent John Sumner represented to the petitioners sthat his niece (Kaikamahine) was to have the authority over the land in question, and to be its lord (haku), giving as a reason that he was going away to Tahiti, and his •brother William was a leper, and would soon be sent to Molokai.
On this assurance of representation both the petitioners and Nancy Ellis acted in good faith, and made the lease in question. I think it was incumbent upon him to iiave notified these people that he had revoked the authority given to Nancy before he left for Tahiti. They having acted upon it, he is now estopped to deny the authority given and the validity of *271the lease made in pursuance of it. Jt£e is therefore bound by it.
A. S. Hartwell for petitioners.
C. Brown for respondents.
Honolulu, October 25, 1879.
As to William Sumner, I ami inclined to believe- that he ratified the lease when it was his duty to- have disclaimed the authority of his daughter to make it. ' It is true that the authority to Mr. Cartwright was at that time recorded and that would be notice to third parties, but not necessarily to the- parties to the negotiation, for they had received- no suggestion from any of the respondents to put them upon inquiry.- For these reasons I find in favor of the- petitioners and grant the several prayers of their bilL